Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 18-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Additional prior art is now made of record.
Hayes (US 20160022218 A1) teaches vital signs sensor incorporated into a pressure sensing mat within a bed ([0008]; Fig. 2; Fig. 25). 
Yost (US 5617873 A) teaches non-invasive ICP monitoring via measuring changes in cerebrospinal fluid (Abstract; Col. 1 lines 19-25) with sensors placed on skull and body (Fig. 1-3).
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 18 when taken as a whole, comprising, in addition to the other recited claim elements, a measuring mat comprising a substantially flat piece of material configured for placement under the head of the patient for continuously monitoring the ICP of the patient, the measuring mat comprising at least one sensor comprising a piezoelectric sensor with third conductive capacity electrode for measuring of mechanical manifestations of the head of the patient, the mechanical manifestations being in the form of micro movements and mechanical vibrations caused by the patient's bloodstream hemodynamics, a reference device having an output signal comprising mechanical manifestations of the bloodstream of the patient, and a processor unit for determining the time delay between a first signal from the reference device corresponding to the output signal comprising the mechanical manifestations of the bloodstream of the patient and a second signal from the at least one sensor of the measuring mat corresponding to the mechanical manifestations of the head of the patient, wherein the time delay is related to a reflection of a pulse wave of the bloodstream of the patient's head, and for converting the time delay into the ICP of 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 37 when taken as a whole, comprising, in addition to the other recited claim elements, a measuring mat comprising a substantially flat piece of material configured for placement under the head of the patient for continuously monitoring the ICP of the patient, the measuring mat comprising at least one sensor for measurement of mechanical manifestations of the head, the mechanical manifestations being in the form of micro movements and mechanical vibrations caused by the patient's bloodstream hemodynamics, at least one reference device for measurement of mechanical manifestations comprising at least one of heart activity or arterial blood pressure (ABP) of the patient, a processor unit for determining a time delay T between a first signal related to at least one of information either in a heart cycle of the pateint or blood pressure of the patient from the reference device and a second signal related to a time when a pulse wave is reflected in the bloodstream in the head of the patient originating from the at least one sensor of the measuring mat, and for converting the time delay T into the ICP of the patient, wherein the following equations are used for converting the time delay T into the ICP of the patient:

    PNG
    media_image1.png
    82
    294
    media_image1.png
    Greyscale

where CPP is a cerebral perfusion pressure, A is an empirically determined constant, To is the time corresponding to the reflection time at infinite ICP.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792